DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Claim 1 recites “a controller configured to detect a change in a connection between the aspiration catheter and the aspiration thrombectomy system…change a pulsation protocol associated with the aspiration catheter responsive to the change in the connection…”  
	The originally filed specification does provide support for the concept of the controller determining the diameter of the attached catheter and interpreting pressure fluctuations associated with switching between catheters of different diameters (see [0015], [0070] and [0077] of PGPub 2021/0353323).  The term “connection” is only recited in regards to the element (206), which is called the “connection tubing.”  The originally filed specification does not provide support for the specific terminology of claim 1 that specifies that the controller detects a change in connection of the aspiration catheter.   



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 first recites the aspiration thrombectomy system comprises an aspiration catheter, a vacuum source, and a controller.  Claim 1 subsequently recites that the controller detects a change between the aspiration catheter and the thrombectomy system.  Since the aspiration catheter is part of the thrombectomy system, this requirement renders the claim indefinite, as it is unclear which components are being detected as being connected/disconnected from one another.  Claims 2-17 include all the limitations of claim 1 and are indefinite for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   USPAP 2018/0024022 (Beden) and USPAP 2018/0015244 (Isaza) disclose medical systems that include a controller capable of performing the function of detecting whether or not tubing is properly connected.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771